Title: Orderly Book, 21 November 1758
From: Washington, George
To: 



[21 November 1758]

Washingtons Camp Novr 21st 1758.
Parole Fort Loudoun
For to morrow Brigadier Montgomrie.
Colo. Armstrong Lt Colo. Lloyd & Majr Peachy.
7 Platoons Composing in the whole 314 Men to parade immediately and begin at the Camp to op⟨en⟩ the roads forwards till they meet the 3d Brigade when they are both to return to Camp.

The Brigades being new formd and Divided the Duty will be done by platoons which are never to be Seperated but the same Officers & men are to mount together & for every two platoons 1 Capt. of the brigade each brigade to furnish their own Guards to Wit, 1 Capt. and 3 Platoons every day exclusive of the Service of the Line—each Division is to Incamp to gether with their own Officer⟨s⟩ having only one fire—the returns of every Brigade relative to provisions are always to be given to the Field Officer of the respective Brigade who is appointed for that duty and no P⟨ro⟩visions to be deliverd without his orders.
Lt Colo. Work for the 1st Brigade Majr Peachy for the 2d Brigade, an Officer of each Division is to be pres[en]t when his division draws provisions & its recommended to the Men to be as saving as possible of them.
Brigade Majr to the 1st Brigade Majr Shippin.
Brigade Majr to the 2d Brigade Mr Duff.
Brigade Majr to the 3d Brigade Majr Stewart.
Brigade Majr Hackitt to act as Adjt General who will give the Majr of Brigade daily orders.
The Brigade Majr of the day is to order all Guards and Detachmts from the Line & to see them mount.
All the Troops are to receive provisions to the 24 Inclusive at the rate of 1 lb. Flour & 1 lb. Meat ⅌ each Man and those that have receivd but half a Pound of Flour are to be Compleated to that time with half a pound more.
1 Lt of the Highland Battallion and 30 Men are to mount a Guard over Genl Forbes & the Same Guard is to Continue upon that duty and not be releivd.
After Orders
The Army to March to morrow Morning In three Colums the 1st & 2d Brigads. to March at 7 OClock—1st Brigade to Cover and Carry a Small proportion of Axes—the 2d Brigade to open the Road.
Mr Gordon Inginneer to attend the 1st Brigade Mr Bassitt to attend the Second.
The 3d Brigade to March at 8 OClock with the Train when the Bullocks and heavy baggage of the Troops are to follow in the rear under an Escort of 100 Men.
The Sick of the different Corps to be sent to morrow morning

by 7 OClock to the head of the Artillery in order to be sent down to Loyall Hannon with the returnd Pack Horses.
B. O.
The Troops are to draw their Provisions and to have them Cooked to night.
